IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


WILLIAM RICKY BOYD,                         : No. 101 WM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
ALLEGHENY COUNTY,                           :
                                            :
                    Respondent              :


                                    ORDER



PER CURIAM

      AND NOW, this 31st day of December, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Petition for a Writ of Mandamus and/or

Extraordinary Relief” is DENIED.